Citation Nr: 1624303	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.  

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1967 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran requested a hearing before the Board in his January 2013 VA Form 9.  He withdrew this request in a July 2014 correspondence.  As such, the Board may proceed with the adjudication of this claim.  

In February 2015, the Board denied the Veteran's claims of entitlement to service connection for diabetes mellitus, type 2, and a heart disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), to vacate the February 2015 decision.  In November 2015, the parties filed a Joint Motion for Partial Remand.  The Court granted the JMPR that same month, and remanded the instant claims back to the Board for action consistent with the terms of the JMPR.  In December r2015, the Board notified the Veteran that he had 90 days to submit additional evidence or argument.  The Veteran's representative submitted argument, but otherwise, the Veteran has not responded.  The Board may thus proceed to adjudicate the claims on appeal.

The Board notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains a brief filed by the Veteran's representative, the JMPR, and the Court's November 2015 Order.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Virtual VA contains additional VA treatment records and documents that are duplicative of what is in VBMS or the paper claims file.



FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran was exposed to herbicides during his active military service in Thailand.  

2.  The Veteran's diabetes mellitus, type 2, is attributable to exposure to an herbicide during service.  

3.  The Veteran's coronary artery disease is attributable to exposure to an herbicide during service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type 2, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for coronary artery disease have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the November 2015 JMPR directed that the Board analyze the Veteran's claims in light of the VA Adjudication Manual, which acknowledges that Air Force veterans stationed at the Takhli Royal Thai Air Force Base, provided they satisfy additional requirements, are entitled to the presumption of exposure to Agent Orange.  The Board has undertaken the following analysis pursuant to the JMPR directive.   

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition of the Veteran's claims to of entitlement to service connection for diabetes mellitus, type 2, and coronary artery disease, the Board finds that any deficiency in VA's notice or development actions is harmless error.  

The Veteran contends that diabetes mellitus type II and coronary artery disease are the result of his exposure to herbicides during his service in Thailand.  Specifically, the Veteran asserts that he was exposed to herbicides while working as an Aerospace Ground Equipment repairman at the Takhli Royal Thailand Air Force Base.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The diseases listed in 38 C.F.R. § 3.309(e), including diabetes mellitus, type 2, and coronary artery disease, shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature rather than tactical (such as Agent Orange), VA has determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength commercial variant, were used.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.

Thus, VA has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases. Consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans. VA has identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, that quality for this consideration.  As such, herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, during the Vietnam era, from February 28, 1961, to May 7, 1975.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H(5) (emphasis added).

Initially, the Board notes the Veteran has diabetes mellitus, type 2 and coronary artery disease.  The record documents the diagnosis of these conditions.  VA treatment records show that the Veteran was diagnosed with mild, non-obstructive, coronary artery disease in August 2012 and January 2013.   VA treatment records also document the diagnosis of diabetes mellitus, type 2.  Thus, the first element of service connection, present disability, has been met for both issues.  See 38 C.F.R. 
§ 3.303(a); Holton, 557 F.3d at 1366.

Regarding an in-service event, his May 2012 claim, the Veteran argued he was exposed to herbicides on the perimeter of the Air Force Base on which he was stationed during his service.  The Veteran has verified service at the Royal Thai Air Force Base in Takhli during the Vietnam era.  His military personnel records show service in Thailand from September 1968 to November 1970.  

The Veteran contends he was exposed to herbicides while delivering and picking up equipment on the perimeter of the base and on the flight line.  He also reported refueling NF-2 lights on the Takhli Airforce Base perimeter.  The Veteran's DD-214 indicates his military occupational specialty was aerospace ground equipment repairman.  His responsibilities included performing unscheduled maintenance, to include servicing, removal, repair and replacement of components, troubleshooting, and functional testing of all assigned aerospace ground equipment.  Consistent with his military occupational specialty, the Veteran submitted a photograph of him refueling a NF-2 light unit.  These units were used on the flight line and on the perimeter of the Takhli Airforce Base.  The Veteran described picking up and delivering these units at the perimeter of the Takhli Air Force Base as part of his duties.  The Veteran also submitted an aerial photograph of the Takhli Air Force Base, showing the perimeter.  The photograph is marked by the Veteran where the light fixtures were located.  He also identified the aerospace ground equipment shop where he worked, which was located near a perimeter road and another fixed light.  

After a thorough review of the record, to include all lay evidence submitted by the Veteran and the Veteran's military records, the Board resolves reasonable doubt in the Veteran's favor and finds that he was exposed to herbicides.  His military occupational specialty, as well as his credible statements, establishes that his duties were such that his daily work duties would have required him to visit the base roads along the perimeter to fulfil his obligations as an aerospace ground equipment repairman.  Accordingly, herbicide exposure is acknowledged. See M21-1, Part IV, Subpart ii, Chapter 1, Section H(5).  Thus, the second element of service connection is met.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309(e); Holton, 557 F.3d at 1366.

As noted previously, diabetes mellitus, type 2, and coronary artery disease, are listed in the enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  Thus, resolving reasonable doubt in the Veteran's favor, service connection for diabetes mellitus, type 2 and coronary artery disease is warranted.  


ORDER

Service connection for diabetes mellitus, type 2, is granted.  

Service connection for coronary artery disease is granted.  





______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


